EXAMINER’S AMENDMENT
This action is in response to amendments received 04/29/2021. Claims 21-40 are pending with claim 40 currently amended.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Philip S. Lyren on 05/20/2021.
The application has been amended as follows:
Cancel claims 27, 31 and 39. 
Change claim 21 to:
21. (currently amended) A method comprising: 
	capturing, with a first wearable electronic device (WED) worn on a head of a first user at a geographical location, an image of a first object; 
	capturing, with a second WED worn on a head of a second user at the geographical location, an image of a second object that blocks the first object from being visible with the second WED;
	determining, based on the image of the first object captured with the first WED and the image of the second object captured with the second WED, a location where the first object would be visible to the second WED if the first object were not blocked by the second object; 
	displaying, with a display of the second WED at the location, a virtual image of the first object with the second object where the first object would be visible to the second WED if the first object were not blocked by the second object; and
displaying, with the display of the second WED, movement of the virtual image of the first object to coincide in real time with the movement of the first object.

Change claim 29 to:

	a first wearable electronic device (WED) that includes a processor in communication with a wireless network, a display, and a camera that captures an image of an object in a field of view of a first user wearing the first WED;
a second WED that includes a processor in communication with the wireless network, a display, and a camera that captures an image of an obstructing object that blocks the object such that the object is not within a field of view of a second user wearing the second WED at looking toward the object; and
a computer that communicates over the wireless network with the first WED and the second WED and that includes a processor and a memory with instructions that the processor of the computer executes to receive the image of the object from the first WED, build a virtual image of the object, and transmit the virtual image of the object to the second WED; and
wherein the display of the second WED displays the virtual image of the object on the obstructed object in the field of view of the second user as if the object were not obstructed by the obstructing object, and the virtual image of the object moves on the display of the second WED to match movements of the object while the object moves and is obstructed by the obstructing object. 

Change claim 36 to:
36. (currently amended)  A non-transitory computer readable storage medium storing instructions that cause one or more processors to execute a method comprising: 
	capture, with a first wearable electronic device (WED) at a geographical location, an image of an object; 
	capture, with a second WED at the geographical location and while being pointed in a direction of the object, an image of an obstructing object that obstructs the object from being viewable with the second WED;
	determine, based on the image of the object captured with the first WED, a location where the object would be visible to the second WED if the object were not obstructed by the obstructing object; 
	display, with a display of the second WED at the geographical location and while the second WED is pointed in the direction of the object that is obstructed, a virtual image of the object on the obstructing object at the location where the object would be visible to the second WED if the object were not obstructed by the obstructing object; and
move, on the display of the second WED, the virtual image to coincide with real-time movements of the object while the object is obstructed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715